Citation Nr: 0011012	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-18 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for a heart disability.  

3.  Whether the June 11, 1958 rating decision granting a 10 
percent rating under Diagnostic Code 9105 was clearly and 
unmistakably erroneous.  

4.  Whether the June 1, 1982 rating decision which granted 
nonservice-connected pension benefits, but did not grant 
separate service connection for headaches, was clearly and 
unmistakably erroneous in failing to adjudicate service 
connection for headaches.  

5.  Entitlement to service connection for a kidney disability 
pursuant to the provisions of 38 U.S.C.A. § 1151.

6.  Entitlement to service connection for a bladder 
disability pursuant to the provisions of 38 U.S.C.A. § 1151.

7.  Entitlement to service connection for a right leg 
disability pursuant to the provisions of 38 U.S.C.A. § 1151.

8.  Entitlement to service connection for lung disability 
pursuant to the provisions of 38 U.S.C.A. § 1151.

9.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1955 to December 
1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  



FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's current right hand disability and service.

2.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed heart disability and 
service.

3.  An unappealed rating decision in February 1958, which 
assigned a 10 percent rating for service-connected anxiety 
reaction, was reasonably supported by evidence then of record 
and prevailing legal authority; the rating decision was not 
undebatably erroneous.

4.  The only benefit adjudicated at the time of a June 1982 
rating decision was entitlement to nonservice-connected 
pension benefits; the decision (which granted non-service-
connected pension benefits based on cardiovascular disease) 
was not undebatably erroneous in failing to adjudicate the 
question of service connection for headaches.

5.  The March 1982 VA Form 21-527, the March and April 1982 
VA hospitalization reports, and the June 1982 rating decision 
did not address the matter of service connection for 
headaches.

6.  There is no competent medical evidence of a nexus between 
disability of the kidney, bladder, or right leg, as the 
result of VA medical or surgical treatment nor is there 
competent evidence establishing that the veteran sustained 
additional disability of the kidney, bladder, or right leg, 
and injury as a result of VA medical or surgical treatment.


CONCLUSIONS OF LAW

1.  The claim of service connection for a right hand 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of service connection for a heart disability is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  There was no clear and unmistakable error (CUE) in the 
February 1958 rating decision which assigned a 10 percent  
rating for service-connected anxiety reaction, and that 
decision is final.  38 U.S.C.A. §§ 5109A, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.105(a) (1999).

4.  There was no CUE in the June 1982 rating decision in 
failing to adjudicate service connection for headaches.  38 
U.S.C.A. § 5109A (West 1991); 38 C.F.R. § 3.105(a) (1999).

5.  The veteran has not submitted a well-grounded claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for a kidney disability.  38 
U.S.C.A. § 5107 (West 1991).

6.  The veteran has not submitted a well-grounded claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for a bladder disability.  38 
U.S.C.A. § 5107 (West 1991).

7.  The veteran has not submitted a well-grounded claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for a right leg disability.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection for a Right Hand and Heart Disabilities

In this case, in correspondence of record and during a March 
1999 personal hearing at the RO, the veteran contended that 
he has a right hand disability and a heart disability which 
originated during service when the veteran was injured in an 
automobile accident in 1956.  The veteran's wife confirmed 
his assertions.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
In addition, service connection may be granted for a chronic 
disease, including arteriosclerosis, cardiovascular-renal 
disease, and/or valvular heart disease, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his right hand and 
heart disabilities had their onset during service, these 
assertions do not make the claim well-grounded if there is no 
competent medical evidence of record of a nexus between any 
disability in service and his alleged current disability.  
See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 
7 Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  As such, the Board will review the 
record to assess whether all three of the criteria of Caluza 
are met and the veteran's assertions are supported by the 
evidence of record.

The service medical records showed that the veteran was in 
fact involved in an automobile accident during service in 
June 1956.  However, a review of those records does not show 
that the veteran sustained any injury to his right hand 
and/or his heart.  When the veteran was examined after his 
accident, his complaints were limited to a cut on his head, 
pain in his left shoulder and on the left side of his chest 
on taking a deep breath, and of a headache.  Physical 
examination revealed a laceration wound on the right side of 
the head; swelling, pain, and tenderness to palpation of the 
left shoulder; and some tenderness in the left upper quadrant 
of the abdomen.  There was no tenderness to palpation on the 
left chest wall although the veteran complained on deep 
breathing of pain the left antero-lateral chest wall, about 
the 6th rib, in a localized area; however, no heart injury 
was identified.  The diagnosis was mild concussion of the 
brain.  There were no other discharge diagnoses.  

Likewise, although the veteran was again involved in an 
automobile accident during service in April 1957, he was not 
treated for nor diagnosed as having right hand or heart 
disabilities.  There are no other service medical records 
that show treatment for nor diagnosis of a right hand or 
heart disabilities.  The veteran was discharged in 1957.  

The veteran's post-service medical records consist of both 
private and medical treatment records.  There are no records 
of treatment and/or diagnosis of a right hand injury.  
However, at the time of his March 1999 personal hearing, the 
veteran displayed his right hand which evidently showed 
disability.  Nevertheless, there is no competent medical 
evidence of a nexus between the veteran's current right hand 
disability and service.  As such, all of the criteria of 
Caluza have not been met.  

The post-service medical records clearly show that the 
veteran has had cardiovascular disability for many years; 
however, there is no medical opinion whatsoever establishing 
a nexus between post-service diagnoses of cardiovascular 
disability and service.  Moreover, there is no diagnosis of a 
cardiovascular disability within one year of the veteran's 
discharge from service.  In fact, in a February 1958 VA 
examination following service discharge, a review of his 
cardiovascular system showed that the heart was regular and 
there were no thrills, rubs, or murmurs; the veteran's 
vessels were normal.; his pulse was 76 and blood pressure was 
124/80; and the veteran did not have varicose veins.  Chest 
x-rays were normal.  There was no diagnosis of a 
cardiovascular disability.  

Thus, as there is no competent medical evidence establishing 
a nexus between the post-service diagnoses of cardiovascular 
disabilities and service, all of the criteria of Caluza have 
not been met.  

In light of the foregoing, the claims of service connection 
for a right hand and heart disabilities is not well-grounded.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claims and was 
advised of what evidence was needed in order to support his 
claims.


CUE

The Board finds the veteran's claims as to the CUE claims to 
be well-grounded within the meaning of 38 U.S.C.A. § 5107.  
That is, the Board finds find that he has presented plausible 
claims.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.




1.  Anxiety Disorder

In correspondence of record and during a March 1999 personal 
hearing at the RO, the veteran contended that the June 11, 
1958 rating decision granting a 10 percent rating under 
Diagnostic Code 9105 was clearly and unmistakably erroneous.  
They asserted that the veteran should have been rated at the 
30 percent level at the very least based on the evidence then 
of record.  

A review of the service medical records shows that the 
veteran was treated during service for passive aggressive 
reaction and antisocial personality.  Following a suicide 
attempt, he was discharged.  

Following discharge, the veteran applied for VA compensation 
benefits in January 1958.  Specifically, he indicated that he 
was seeking service connection for a nervous disorder.  

From January to February 1958, as documented in a letter 
dated in February 1958, the veteran was seen by a private 
physician, for complaints of dizziness and headaches as well 
as other symptomatology such as being high strung, an 
inability to relax, insomnia, nightmares, loss of memory, and 
fatigue.  The veteran claimed that the onset of his symptoms 
was a June 1956 automobile accident.  The veteran claimed 
that he had suffered a fractured skull with extensive 
laceration of the skull.  The examiner indicated that he had 
known the veteran for a long time and was inclined to believe 
him when he said that his neurological symptoms and excitable 
behavior originated with the 1956 automobile accident in 
service.  The examiner indicated that he had many symptoms 
which could be attributed to his brain concussion with post 
concussional symptoms.  

The Board notes that the veteran did not in fact suffer a 
fractured skull with extensive laceration of the skull.  He 
suffered a laceration wound on the right side of the head 
from the frontal to the occipital region and was diagnosed as 
having a mild brain concussion; his skull x-rays were 
negative.  

In February 1958, the veteran was afforded a VA examination.  
At that time, it was noted that the veteran was attending 
barbering school and seemed to be enjoying it.  He expressed 
plans to further his education after finishing barbering 
school.  A nervous system evaluation revealed that the 
veteran was rather anxious and genuinely concerned about 
himself.  His nails were badly bitten and there was 
considerable sweating of the palms.  He appeared tense, 
immature, and rather unstable.  Neurologically, however, 
there was nothing remarkable.  The examiner opined that the 
veteran had a basically antisocial personality, but there was 
considerable anxiety still present following the past several 
years.  The diagnosis was anxiety reaction in an antisocial 
personality.  

In a June 1958 rating decision, the veteran was service-
connected for anxiety reaction which was rated as 10 percent 
disabling effective from December 1957.  He was rated under 
Diagnostic Code 9105 which was the applicable code for 
anxiety state at that time.  In a June 1958 letter, the 
veteran was notified of this decision and of his procedural 
and appellate rights, but he did not initiate an appeal. 

The RO's June 1958 decision is final and is not subject to 
revision on the same factual basis in the absence of CUE.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.105(a). 

The Court has set forth a three-pronged test to determine 
whether CUE is present in a prior determination: ( 1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell.  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one which would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).

Under the criteria which were in effect at the time of the 
February 1958 rating decision, anxiety state is rated under 
Diagnostic Code 9105 which is to be rated analogous to 
neurasthenia under Diagnostic Code 9101.  Under that code, a 
10 percent rating is warranted for moderate anxiety state; a 
30 percent rating is warranted for moderately severe anxiety 
state; a 50 percent rating is warranted for severe anxiety 
state; and an 80 percent rating is warranted for pronounced 
anxiety state.  Under the criteria listed for 30 percent are 
the following symptoms: characteristic mental and physical 
fatigability unrelated to disease process or due to toxemia, 
uncorrected visual defect, etc., or objectively ascertained 
vasomotor instability, approximating neurocirculatory 
asthenia with decided reduction in exercise tolerance; 
productive of considerable social and industrial 
inadaptability.  The Board notes that the 10 percent rating 
would encompass symptoms that are less severe than those 
listed for 30 percent, even though the exact symptomatology 
is not listed.  Veterans Regulation No. 2(a), pt. II, par. 
III; Department of Veterans Affairs Regulations 1008 and 
1009; effective from January 25, 1936, to December 31, 1957; 
1945 VA Rating Schedule, Diagnostic Codes 9103, 9101 (1945).  

In the present case, no specific allegations have been 
advanced to the effect that the correct facts as they were 
known at the time were not before the RO in February 1958, or 
that the statutory or regulatory provisions extant at that 
time were incorrectly applied.  While the veteran contends 
that, at the time of the rating decision in question, he 
suffered from symptomatology sufficient to warrant the 
assignment of a rating in excess of 10 percent, there is 
otherwise no particular claim of CUE.  An allegation that the 
RO, in its decision, improperly weighed and evaluated the 
evidence of record at that time can never rise to the 
stringent definition of clear and unmistakable error.  
Russell.   Consequently, the veteran's claim of CUE in the 
February 1958 rating decision which assigned a 10 percent 
rating for anxiety reaction must fail.

In February 1958, a reasonable adjudicator might well have 
determined that the veteran's symptoms as listed in the 
aforementioned private and VA medical reports were no more 
than moderate.  The medical evidence available at the time of 
that rating decision showed that the veteran complained of 
dizziness and headaches, being high strung, an inability to 
relax, insomnia, nightmares, loss of memory, and fatigue.  
Thus, there was evidence of fatigue and dizziness.  However, 
there is no medical opinion establishing that the veteran's 
symptoms were more than moderate in their level of severity.  
Likewise, the Board notes that there is no medical evidence 
showing that the veteran's anxiety state was productive of 
considerable social and industrial inadaptability.  The 
veteran was attending school and appeared to be doing fine in 
that regard.  Considering the evidence available at the time 
of the 1958 RO decision, and applicable rating criteria, 
there is nothing to compel a conclusion, to which reasonable 
minds could not differ, that a rating in excess of 10 percent 
should have been assigned.  The file shows that the RO 
properly considered the evidence and law when making its 1958 
decision.  While the veteran and his representative believe 
that the symptomatology the veteran demonstrated at the time 
of the 1958 decision was at least moderately severe in 
severity, their assertions essentially amount to disagreement 
with how the facts were weighed and evaluated.  There was no 
undebatable error, and the Board finds no CUE in the 1958 RO 
decision.  As such, the CUE claim must be denied.


2.  Headaches

The recent record shows that in February 1990, the veteran 
filed a claim for service connection for headaches and a back 
disability.  In a December 1990 rating decision, service 
connection for headaches was granted, characterized as 
residuals of head injury to include complaints of headaches, 
rated as 10 percent disabling, effective from February 15, 
1990, the date of the veteran's claim.  

In correspondence of record and during a March 1999 personal 
hearing at the RO, the veteran contended that the June 14, 
1983 rating decision which granted nonservice-connected 
pension benefits, but did not grant separate service 
connection for headaches, was clearly and unmistakably 
erroneous in failing to adjudicate service connection for 
headaches.  The veteran and his representative assert that 
the veteran filed a claim for pension in March 1982 which 
should have also been a considered a claim for disability 
compensation for headaches.  Thus, they assert that an 
earlier effective date for service connection for headaches 
based on alleged CUE is warranted based on the March 1982 
application instead of the assigned effective date of 
February 15, 1990.  

Historically, a review of the record shows that following 
discharge, the veteran applied for VA compensation benefits 
in January 1958.  Specifically, he indicated that he was 
seeking service connection for a nervous disorder.  The 
veteran did not file a claim for service connection for 
headaches at that time.  

Many years later, the veteran was hospitalized from March to 
April 1982 for coronary artery disease.  He underwent 
coronary artery bypass grafting.  During the veteran's 
hospitalization, a VA Form 21-527, Income-Net Worth and 
Employment Statement, was received in March 1982 showing that 
the veteran's family had limited income.  In May 1982, the 
veteran was hospitalized for a venogram and a lung scan.  

In a June 1982 rating decision, the veteran was granted 
entitlement to nonservice-connected pension benefits based on 
his cardiovascular disability.  

The Board notes that the veteran did not file a formal claim 
for either pension or compensation.  Rather, the veteran was 
hospitalized for a serious cardiovascular illness and 
submitted a VA Form 21-527, Income-Net Worth and Employment 
Statement.  He did not file a VA Form 21-526, Veteran's 
Application for Compensation or Pension.  The RO apparently 
construed the hospitalization report along with the financial 
information as a claim for pension.  The veteran was not 
treated for headaches during that hospitalization nor did he 
mention having headaches on the VA Form 21-527 or in any 
other correspondence.  

A claim by a veteran for pension may be considered to be a 
claim for compensation.  38 C.F.R. § 3.151(a).  The operative 
word in this regulation is may; VA is not required to 
interpret claims for pension as claims for compensation.  
Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  According to 
the contents of the application and the evidence supporting 
it, VA must exercise its discretion in determining whether a 
claim for pension is also a claim for compensation.  Id.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his duly authorized representative, a Member of 
Congress, or some other person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  Such informal claim must 
identify the benefit sought.  See Stewart.

In this case, the veteran's 1982 claim showed no clear intent 
on his part to request entitlement to service connection for 
headaches.  The VA hospitalization reports and the VA Form 
21-527 make no reference to headaches.  There was, therefore, 
nothing that VA could construe as "evidencing a belief in 
entitlement" to compensation for headaches.  Under the facts 
of this case, VA was not obligated to consider the veteran's 
claim for pension in 1982 as a claim for disability 
compensation.  See Stewart.

Under these circumstances, there was no undebatable error or 
CUE by the RO in failing to adjudicate the issue of service 
connection for headaches in its June 1982 rating decision.  
Thus an earlier effective date for service connection for 
headaches based on alleged CUE is not warranted.


Service Connection Pursuant to the Provisions of
38 U.S.C.A. § 1151

In correspondence of record and during a March 1999 personal 
hearing at the RO, the veteran asserted that, with regard to 
his right leg and blood clots in the lung, that they were 
residuals of errors made during procedures he had done on his 
heart at the VA.  The veteran asserted that in 1982, he 
underwent bypass surgery and developed blood clots in his 
lungs and, as a result, he has lost 1/3 breathing capacity in 
his lungs.  In addition, the veteran asserted that, in a VA 
surgical procedure, veins were removed from his right leg for 
bypass surgery.  The veteran asserted that this procedure 
resulted in nerve damage to the right leg.  The veteran's 
wife confirmed his assertions.  

With regard to alleged kidney and bladder disabilities, the 
veteran maintained that he underwent surgery at the Boston VA 
facility for cancer in the kidney and bladder areas.  During 
that surgery, he maintains that an error was made and his 
kidney was stitched to the muscle wall on the side of his 
ribcage.  When this error was detected, he asserted that the 
stitch was removed and in the process the membrane wall of 
the kidney was ripped.  Thereafter, he maintained that he 
went to Florida, but an infection developed and he was taken 
to a VA hospital, but they would not do the surgery and did 
not care because he was not service-connected.  He was 
thereafter taken to the Boca Raton Hospital where the 
infection was found.  The veteran asserted that the Boca 
Raton Hospital contacted the Boston VA facility, but the 
interns at the Boston VA facility would not admit to causing 
the tear.  Thereafter, he asserted that he returned to the 
Boston VA facility where they attempted to fix the tear, 
which they could not do.  Thereafter, he asserted that he 
went back to the Florida VA facility, but he was again sent 
back to the Boston VA facility where a third surgery was 
performed without any anesthesia.  This surgery removed the 
blood clots in his bladder.  Currently, he indicated that he 
had residuals of the aforementioned surgeries.  He maintained 
that he cannot urinate, has urinary retention, and is 
required to take Lasix.  The veteran's wife confirmed his 
assertions.  

A review of the record shows that the veteran was 
hospitalized from March to April 1982 for coronary artery 
disease.  He underwent coronary artery bypass grafting.  In 
May 1982, the veteran was hospitalized for a venogram and a 
lung scan.  It was noted that the veteran was a cigarette 
smoker who had undergone bypass surgery in March 1982, 
followed by a readmission for pulmonary embolization 
requiring Streptokinase infusion with resolution of thrombus.  
The presumed origin was the left leg.  At the time of 
discharge, he was maintained on anticoagulants and was in the 
state of compensated congestive failure.  He was advised to 
take it easy on the leg, however, he returned home with 
arrangements being made for prothrombin checks.  Currently, 
admission revealed a staph infection of the left lower 
extremity.  Thereafter, the veteran continued to be treated 
on an outpatient basis for cardiovascular disability.  

In May 1983, the veteran was afforded a VA examination.  At 
that time, it was noted that the veteran had triple coronary 
bypass in March 1982 which was complicated by deep 
thrombophlebitis and a staph infection of the left lower 
extremity.  In addition, it was noted that the veteran had 
been readmitted in May 1983 for pulmonary emboli.  Currently, 
the veteran's pulse was 72 and his blood pressure was 140/90.  
It was noted that the veteran had persistent edema of the leg 
and eye difficulties.  It was noted that the veteran had 
occasional hemoptyses.  In addition, his heart was slightly 
enlarged in the right ventricle region.  There was regular 
rhythm and no murmurs.  Carotid pulse was present.  There was 
an incisional scar overlapping the sternum, left groin, and 
extending to the ankle.  There was edema of the left lower 
extremity.  The diagnoses were coronary heart disease, status 
post triple coronary artery bypass; residual of anterior 
myocardial infarct; left ventricular hypertrophy; residual of 
deep thrombophlebitis of the left lower extremity.  During 
the psychiatric portion of the examination, the examiner 
noted that there was evidence of hypertension under stress 
conditions in the 1960's; in the late 1970's, the veteran 
began to show symptoms of angina pectoris, and in 1982, he 
had his first major heart attack.  

Thereafter, from 1984 to 1985, the veteran was treated on an 
outpatient basis for his cardiovascular problems.  In 
November 1984, the veteran was hospitalized.  At that time, 
it was noted that the veteran had a history of deep venous 
thrombosis in his left lower extremity, complicated by 
staphylococcus cellulitis after having his vein removed for 
his coronary artery bypass in 1982.  In August 1985, chest x-
rays showed evidence of chronic obstructive pulmonary 
disease.  The veteran was hospitalized from September to 
October 1986 for Carotid noninvasives.  It was noted that the 
veteran had recurrent thromboembolic disease in addition to 
his postoperative embolus.  It was noted that he had remained 
chronically anticoagulated for the past 5 years.  The veteran 
was treated on an outpatient basis from September to November 
1988 for cardiovascular problems.

In December 1989, the veteran present to the genitourinary 
clinic complaining of gross hematuria on and off for 2 
months.  The veteran reported that he had had "bladder 
polyps" approximately 16 years previously.  An intravenous 
pyelogram (IVP) showed a left distal ureteral filling defect.  
Cystoscopy showed a tumor protruding from the left uretal 
orifice which was visually noninvasive.  Cytologies were 
Class I.  Thereafter, the veteran underwent a right distal 
ureterectomy with a psoas hitch and reimplant.  The veteran 
had a postoperative leak and his Jackson-Pratt was kept in 
place draining urine.  After discharge from the hospital, the 
veteran traveled to Florida.  He developed chills and fever 
and was admitted to the Boca Raton Hospital.  An ultrasound 
showed a left hydrophrenosis.  He was treated for intravenous 
antibiotics and was returned to Boston once he was 
stabilized.  At the Boston VA facility, a cystogram was 
performed which showed no leak from the bladder, so it was 
assumed that a leak had developed in the upper tract, 
probably with the left uretal vesicle anastomis.  The veteran 
elected to undergo a nephrectomy.  However, thereafter, the 
Jackson-Pratt drain stopped draining.  An IVP was obtained 
which showed that the left kidney was less hydronephrotic.  
The Jackson-Pratt drain continued to drain nothing for the 
next 24 hours so it was pulled out and he was placed on 
Noroxin.  Thereafter, the veteran remained afrebile with a 
benign abdomen and without complaint.  The veteran was 
diagnosed as having cancer of the urinary bladder.  

In October 1990, the veteran was afforded a VA general 
medical examination.  The diagnoses included coronary artery 
disease with post four vessel coronary artery bypass surgery, 
cancer of the urinary bladder with left hydrophrenosis, and 
recurrent transient ischemic attacks.  

In May 1991, the veteran underwent a transurethral resection 
of bladder tumor and left retrograde ureterogram to precede 
TURBT, which was done the following day.  It was noted that 
the veteran would be admitted for cardiac and pulmonary 
evaluation due to his pre-exiting pulmonary disease secondary 
to pulmonary emboli from deep vein thrombosis of the legs and 
for cardiac evaluation for his history of coronary artery 
disease.

In June 1991, the veteran was hospitalized for a cystoscopy, 
clot evaluation and Heparinization.  At that time, it was 
noted that the veteran was 10 days status post TURBT for 
superficial, Grade 1 transitional cell carcinoma of the 
bladder near the right uretal orifice, who was also status 
post right ureterectomy with ureteroneo-cystostomy and psoas 
hitch for transitional cell carcinoma of the left distal 
uretal approximately one year before.  It was noted that the 
veteran had anticoagulated for transient ischemic attacks.  
It was noted that the veteran had done well postoperatively, 
however, 10 days postoperatively, the veteran had developed 
gross hematuria and was transferred to this VA facility and 
was noted to be in clot retention.  The veteran was taken to 
the operating room and the bladder was irrigated clear. No 
bleeding sites were identified.  A Foley catheter was placed 
to continuous bladder irrigation.  Over the course of the 
next 2 days, the urine cleared and the catheter was removed.  
The veteran was placed of Heparin and then Coumadin.  

In November 1993, the veteran again was surgically treated 
for cardiovascular disability to include an acute myocardial 
infarction.  In addition, he had bypass surgery which include 
harvesting the saphenous vein from the right leg.  In May 
1995, the veteran was hospitalized for treatment of his 
genitourinary disabilities to include cystoscopy and bladder 
biopsy.  The veteran tolerated the procedures well.  In June 
1997, the veteran was seen for his cardiovascular problems.  
It was noted that he had had a syncope episode one month 
previously.  

The Board initially observes that 38 U.S.C.A. § 1151 has been 
amended during the pendency of the instant appeal.  The 
effective date of the amended statute is October 1, 1996.  In 
a precedent opinion dated December 31, 1997, the Acting 
General Counsel of the VA concluded that "all claims for 
benefits under 38 U.S.C. § 1151, which governs benefits for 
persons disabled by treatment or vocational rehabilitation, 
filed before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date." VAOPGCPREC 40-97 (Dec. 31, 1997).

As the veteran's claim for compensation under 38 U.S.C.A. § 
1151 was filed prior October 1, 1997, the claims will be 
considered under 38 U.S.C.A. § 1151 (West 1991).  The statute 
provides, in pertinent part, that: 

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, ... not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation under this 
chapter and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.

VA regulations clarify that:

(a) General.  Where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  (b) Additional disability.  In 
determining that additional disability exists, the following 
considerations will govern:  (1) The veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.  (ii) As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  (2) 
Compensation will not be payable under 38 U.S.C. 1151 for the 
continuance or natural progress of disease or injuries for 
which the training, or hospitalization, etc., was authorized.  
(c) Cause.  In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1)  
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2)  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3)  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358 (1999 as amended).  

For a claim to be well-grounded under 38 U.S.C.A. § 1151, for 
claims filed prior to October 1, 1996, the appellant must 
provide: (1) medical evidence of current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 31, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or a connection) between 
the asserted injury or disease and the current disability.  
Jones v. West, 12 Vet. App. 460 (1999).

The veteran asserted that he developed blood clots in his 
lungs during 1982 cardiovascular surgery, and, as a result, 
he has lost 1/3 breathing capacity in his lungs.  This matter 
is addressed in the remand portion of the decision below.  

The Board notes that while the veteran asserts that he 
underwent vein removal in his right leg in a VA surgical 
procedure for bypass surgery which resulted in nerve damage 
to the right leg, there is simply no medical evidence of 
record showing that the veteran has nerve damage to the right 
leg, to include nerve damage as due to vein removal surgery.  

With regard to his genitourinary contentions, the record does 
not show that his kidney was stitched to the muscle wall on 
the side of his ribcage.  In addition, while the record shows 
that the veteran did in fact develop an infection following 
his initial kidney/bladder surgery, there is no medical 
evidence showing that this was due to error on the part of a 
VA physician or that the veteran developed additional 
disability of the kidney/bladder therefrom.  In fact, the 
veteran was treated for this infection and it resolved.  
Further, following a subsequent transurethral resection of 
bladder tumor, left retrograde ureterogram, and TURBT, the 
veteran developed gross hematuria and was treated by the VA 
for clot retention.  Thereafter, his bladder was irrigated 
clear.  A Foley catheter was placed to continuous bladder 
irrigation and, over the course of the next 2 days, the urine 
cleared and the catheter was removed.  The medical evidence 
does not show that the surgical procedure and follow-up 
resulted in any additional disability.  

After a full review of the record, the Board finds that the 
claim for entitlement to benefits under 38 U.S.C.A. § 1151 
for disability of the kidney, bladder, and right leg, as a 
result of VA medical/surgical treatment is not well-grounded.  
The medical evidence shows that the veteran has undergone 
multiple medical procedures involving his genitourinary and 
cardiovascular systems, however, the record contains no 
objective findings or competent medical evidence establishing 
that the veteran sustained any additional disability as the 
result of his treatment at VA medical facilities or that his 
various disorders should have been treated in a different 
manner.  Likewise, there is no competent medical evidence of 
a nexus between disability of the kidney, bladder, and right 
leg, and an injury as the result of VA medical or surgical 
treatment.  

The only evidence linking the contended injury to medical or 
surgical treatment at the VA consists of the contentions of 
the appellant and his spouse.  However, as noted above, lay 
evidence is inadequate to establish the medical nexus 
required by Caluza and Jones.  Since the veteran's claims for 
benefits under § 1151 are not accompanied by any supporting 
evidence, his claims fall short of the statutory requirement 
for a well-grounded claim.  Ross v. Derwinski, 3 Vet. App. 
141 (1992).  Consequently, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) for submitting a 
well-grounded claim.  

The Board notes that since the veteran's claim is not well- 
grounded, he cannot invoke the VA's duty to assist in the 
development of the claims  Grivois.  The Board further notes 
that the directives of Robinette have been followed.  


ORDER

The appeal as to the issue of entitlement to service 
connection for a right hand disability is denied as not well-
grounded.

The appeal as to the issue of entitlement to service 
connection for a heart disability is denied as not well-
grounded.

The appeal as to whether there was CUE in the February 1958 
rating decision which assigned a 10 percent  rating for 
service-connected anxiety reaction is denied.   

The appeal as to whether there was CUE in the June 1982 
rating decision in failing to adjudicate service connection 
for headaches is denied.  

The appeal as to the issue of entitlement to service 
connection under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for a kidney disability is denied as not well-grounded.

The appeal as to the issue of entitlement to service 
connection under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for a bladder disability is denied as not well-
grounded.

The appeal as to the issue of entitlement to service 
connection under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for a right leg disability is denied as not well-
grounded.


REMAND

Service Connection for Lung Disability
Pursuant to the Provisions of 38 U.S.C.A. § 1151

At the outset, the Board notes that at this time, the Board 
does not make any determination as to whether the veteran's 
claim for service connection for lung disability pursuant to 
the provisions of 38 U.S.C.A. § 1151 is well-grounded.  The 
Board further notes that in claims that are not well-
grounded, the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim.  
However, the VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette.

As noted above, the veteran developed pulmonary emboli 
following vein harvesting from his left leg for bypass 
surgery in 1982.  In May 1983, the veteran was afforded a VA 
examination.  At that time, it was noted that the veteran had 
triple coronary bypass in March 1982 which was complicated by 
deep thrombophlebitis and a staph infection of the left lower 
extremity.  In addition, it was noted that the veteran had 
been readmitted in May 1982 for pulmonary emboli.  In May 
1991, in conjunction with other medical surgery, it was noted 
that the veteran would be admitted for cardiac and pulmonary 
evaluation due to his pre-existing pulmonary disease 
secondary to pulmonary emboli from deep vein thrombosis of 
the legs and for cardiac evaluation for his history of 
coronary artery disease.  

The Board notes that there is no current record showing 
pulmonary disease to include the etiology thereof.  The 
veteran currently maintains that he has residual lung 
disability due to the pulmonary emboli.  The Board finds that 
in light of the aforementioned VA records, this matter needs 
to be clarified in order to complete the veteran's 
application for benefits.  As such, the veteran should be 
afforded a VA cardiovascular examination to clarify this 
matter.  


Service Connection for a Back Disability

In a December 1990 rating decision, service connection for a 
back disability was denied.  Thereafter, in a January 1991 
letter, the veteran was notified of his procedural and 
appellate rights.  In September 1991 letter, correspondence 
from the veteran was submitted which included argument 
pertinent to his claim of service connection or a back 
disability.  This correspondence is sufficient to constitute 
a notice of disagreement.  In a February 1998 rating 
decision, service connection was denied on a new and material 
basis.  Thereafter, the veteran was issued a statement of the 
case which reflected the applicable laws and regulations as 
well as reasons and bases regarding the denial of service 
connection on a new and material basis.  The veteran 
subsequently perfected his appeal.  

The Board notes that the RO considered the veteran's claim 
for service connection for a back disability on a new and 
material basis; however, since the veteran submitted a notice 
of disagreement within one year of the notification of the 
denial of service connection, the veteran effectively 
initiated an appeal to the original rating decision which 
denied service connection.  Thereafter, he perfected his 
appeal.  As such, his claim should have been reconsidered on 
the merits and his statement of the case should have 
reflected the applicable laws and regulations as well as 
reasons and bases regarding the denial of service connection 
on the merits rather than the denial of service connection on 
a new and material basis. 


Increased Rating for Psychiatric Disability

In a June 1999 rating decision, entitlement to an increased 
rating for service-connected anxiety disorder was denied.  In 
June 1999, a notice of disagreement was received.  In an 
August 1999 rating decision, an increased rating of 30 
percent was granted effective from August 25, 1998.  The 
Board notes that the Court has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of an increased rating for anxiety 
disorder remains in appellate status.  

As such, the RO is now required to send the veteran a 
statement of the case as to the issue of an increased rating 
for anxiety disorder in accordance with 38 U.S.C.A. § 7105 
and 38 C.F.R. §§ 19.29, 19.30.  In this regard, the Court has 
held that where a notice of disagreement has been submitted, 
the veteran is entitled to a statement of the case.  The 
failure to issue a statement of the case is a procedural 
defect requiring a remand.  Manlincon v. West 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the veteran and 
determine where he has obtained treatment 
for his alleged lung disability.  
Thereafter, the RO should request copies 
of all clinical records of the veteran 
which are not already in the claims file, 
from the indicated facility(ies).  These 
records should be associated with the 
claims file.

2.  The veteran should be afforded a VA 
cardiovascular examination.  The claims 
file, to include all evidence added to 
the record pursuant to this REMAND, 
should be made available to the examiner 
prior to the examination.  The examiner 
should opine as to whether the veteran 
currently has a lung disability, and, if 
so, the etiology thereof.  The examiner 
should specifically opine as to whether 
or not any current lung disability is 
related to the veteran's pulmonary emboli 
which developed due to cardiovascular 
surgery in 1982.  If the examiner does 
not believe that any current lung 
disability is related to the veteran's 
pulmonary emboli which developed due to 
cardiovascular surgery in 1982, he/she 
should so state.

3.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a back disability 
on the merits and in light of all of the 
evidence of record.  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations as 
well as reasons and bases regarding the 
denial of service connection on the 
merits rather than the denial of service 
connection on a new and material basis.  
The veteran should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

4.  The RO should send the veteran a 
statement of the case as to the issue of 
an increased rating for anxiety disorder 
in accordance with 38 U.S.C.A. § 7105 and 
38 C.F.R. §§ 19.29, 19.30.  If the 
veteran perfects his appeal by submitting 
a timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

 


- 23 -


